Citation Nr: 0601275	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-25 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for right knee post-
traumatic arthritis with right femur osteonecrosis trochlea, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1988 to August 
1991.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2003 rating action that denied a rating in 
excess of 20 percent for right knee post-traumatic arthritis 
with right femur osteonecrosis trochlea.  The veteran field a 
Notice of Disagreement in October 2003.  The RO issued a 
Statement of the Case (SOC) in June 2004, and the veteran 
filed a Substantive Appeal subsequently that month.  The RO 
issued a Supplemental SOC (SSOC) in October 2004.

In July 2005, the veteran testified during a Board 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.

For reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations (see 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005)), the Board finds that all 
development action needed to fairly adjudicate the claim on 
appeal has not been accomplished, and that further RO action 
on this claim is warranted.

Appellate review discloses that the veteran last underwent VA 
orthopedic examination of his right knee in May 2004.  During 
the July 2005 Board hearing, the veteran testified that he 
underwent right knee surgery subsequent to the last VA 
examination.  Given that fact, and the absence of medical 
evidence reflecting the extent of the veteran's postoperative 
right knee functional impairment, the Board finds that the 
current evidence of record is insufficient to adjudicate the 
claim on appeal, and that a new VA orthopedic examination, 
with contemporaneous medical findings, is needed.  See 
38 U.S.C.A. § 5103A.  

Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic examination by a physician at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report for the scheduled VA examination, without good 
cause, shall result in denial of the claim for increase.  See 
38 C.F.R. § 3.655(b) (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.   If 
the veteran does not report for the scheduled examination, 
the RO must obtain and associate with the claims file 
copy(ies) of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding medical records of his treatment 
and/or evaluation of the right knee at the Columbia, South 
Carolina VA Medical Center (VAMC) from September 2003 to the 
present time.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The Board also points out that, 
under 38 C.F.R. § 3.159(b), efforts to obtain Federal records 
must continue until either the records are received, or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1). 

The RO should also request that the veteran provide specific 
authorization to enable it to obtain all records of his 
surgery and postsurgical treatment and/or evaluation for the 
right knee by Barry D. Oliver, M.D., at the Palmetto Baptist 
Medical Center in Columbia, South Carolina.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Columbia VAMC copies of all outstanding 
records of evaluation and/or treatment of 
the veteran's right knee, from September 
2003 to the present time.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  The RO should request that the 
veteran provide authorization to enable 
it to obtain all records of his surgery 
and postsurgical evaluation and/or 
treatment of the right knee by Barry D. 
Oliver, M.D., at the Palmetto Baptist 
Medical Center in Columbia, South 
Carolina.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession.  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo orthopedic 
examination of his right knee by a 
physician at an appropriate VA medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should reflect 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies, including X-rays, 
should be accomplished (with all findings 
made available to the examining physician 
prior to the completion of his report), 
and all clinical findings should be 
reported in detail.  

The examiner should conduct range of 
motion testing of the right knee 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
He or she should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
veteran's right knee.  If pain on motion 
is observed, the physician should 
indicate the point at which pain begins.  
He or she should also indicate whether, 
and to what extent, the veteran 
experiences likely functional loss of the 
right knee due to pain and/or any of the 
other symptoms noted above during flare-
ups and/or with repeated use; to the 
extent possible, the physician should 
express such functional loss in terms of 
additional degrees of limited motion of 
the right knee.

The physician should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination sent to 
him by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal.  If the veteran fails to report 
for the scheduled orthopedic examination, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim in light of all pertinent evidence 
and legal authority.   

8.  Unless the claim is granted to the 
veteran's satisfaction, the RO must 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
current determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.        §§ 5109B, 7112).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 


